                                         Case 4:19-cv-05553-YGR Document 136 Filed 08/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELASTICSEARCH, INC., et al.,                       Case No. 19-cv-05553-YGR (AGT)
                                                        Plaintiffs,
                                   8
                                                                                            DISCOVERY ORDER
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 127, 129
                                  10     FLORAGUNN GMBH,
                                                        Defendant.
                                  11

                                  12          This order memorializes the rulings made on the record at today’s discovery hearing
Northern District of California
 United States District Court




                                  13   regarding Elastic’s requests for discovery from floragunn relating to the unavailability and recent

                                  14   termination of floragunn’s Chief Technology Officer, Hendrik Saly.

                                  15          1. floragunn (including its co-CEOs, Jochen Kressin and Claudia Kressin) must produce

                                  16   “[a]ll communications (including text messages) with Mr. Saly or Mr. Saly’s wife during the

                                  17   period of Mr. Saly’s alleged unavailability from March 1, 2020 through the present.” To the

                                  18   extent floragunn objects to the production of any responsive document(s) on the basis of German

                                  19   law, it must specifically state the basis for its objection(s) for each document withheld. floragunn

                                  20   shall comply with this paragraph by September 8, 2021.

                                  21          2. floragunn must also produce “[d]ocuments sufficient to show the date, time, and length

                                  22   of all telephone conversations between Mr. and/or Ms. Kressin with Mr. Saly and/or Mr. Saly’s

                                  23   wife during the period of Mr. Saly’s alleged unavailability from March 1, 2020 through the

                                  24   present,” if such documents exist. If floragunn has nothing responsive, it must say so. floragunn

                                  25   shall comply with this paragraph by September 8, 2021.

                                  26          3. floragunn need not produce its documents and communications concerning go-ffwd

                                  27   GmbH; Elastic has not convinced the Court that this information is pertinent to the ultimate

                                  28   inquiry regarding sanctions.
                                          Case 4:19-cv-05553-YGR Document 136 Filed 08/17/21 Page 2 of 2




                                   1          4. Elastic’s request that the Court “order a deposition of [Jochen] Kressin to explore the

                                   2   facts underlying [his] declaration, go-ffwd, and the materials floragunn produces in response to

                                   3   Elastic’s requests above” is denied without prejudice at this time. Elastic may renew this request,

                                   4   if warranted, after floragunn produces the documents ordered above and after the parties have met

                                   5   and conferred.

                                   6          5. The Court declines to order the procedure proposed in Elastic’s letter brief at Dkt. 115.

                                   7                                                    ***

                                   8          Elastic shall have two weeks from floragunn’s production to evaluate the sufficiency and

                                   9   adequacy of that production. If there is any dispute arising out of the production, the parties must

                                  10   meet and confer and, if they are unable to resolve their dispute informally, file a joint letter brief.

                                  11          IT IS SO ORDERED.

                                  12   Dated: August 17, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                      ALEX G. TSE
                                  15                                                                  United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
